DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 8/17/22.    
Claim(s) 1-10, 16-19, 21-24 & 26-27 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-10, 16-19 & 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha, U.S. Pub/Patent No. 2015/0349971 A1 in view of Froelicher, U.S. Patent/Pub. No. 2017/0126645 A1.
As to claim 1, Sinha teaches a method comprising: 
connecting, by a first endpoint device, a participant to a multimedia conference session to which at least one other participant is connected (Sinha, figure 1; page 2, paragraph 23; i.e., [0023] the conference devices are the parties of a conference session.  A user may like to share a presentation or a video in a user device with participants of the conference session. The user may prefer to use these user devices for conferencing and also be able to share using the built-in infrastructure around the conference devices); 
based on detecting one or more second endpoint devices within a predetermined location proximity of the first endpoint device, determining, by the first endpoint device, whether to transfer the multimedia conference session to a target endpoint device from among the one or more second endpoint devices (Sinha, figure 1; page 3, paragraph 28 & 35; page 5, paragraph 54; i.e., [0028] In one embodiment, a conference session is initiated between user devices 212 and 214 as illustrated at reference 222. The conference session may be initiated through coordination of conference server 292. Then the conference session can be transferred to be between conference device 202 and user device 214 as illustrated at reference 224. This transfer is feasible when user device 212 is in an area in proximity to conference device 202. In one embodiment, after the transfer, the conference session is between conference device 202 and user device 214; [0054] Conference device 202 then communicate the conference session code to an area in proximity to itself. The communication may be through display at monitor 402 coupled to the conference device. It may be through sending out signals such as ultrasound or radio frequency (RF) signals, Bluetooth signals, WiFi signals, or other forms of wireless signals at reference 404. The displayed conference session codes at monitor 402 and at transmitted one at reference 404 may be different for the same encrypted session message. The difference is due to the different characteristics of the means-the displayed conference session code needs to be entered by a user to user device 212, while the transmitted conference session code may be received by the user device 212 directly without user intervention); 
providing, via the communication exchange, by the first endpoint device to the target endpoint device, information about the multimedia conference session based on which the multimedia conference session is to be transferred from the first endpoint device to the target endpoint device without rekeying the multimedia conference session (Sinha, figure 3; page 3, paragraph 28-31; page 4, paragraph 38-39; page 5, paragraph 47-48, 54; i.e., [0028] In one embodiment, a conference session is initiated between user devices 212 and 214 as illustrated at reference
222. The conference session may be initiated through coordination of conference server 292. Then the conference session can be transferred to be between conference device 202 and user device 214 as illustrated at reference 224. This transfer is feasible when user device 212 is in an area in proximity to conference device 202; [0054] Conference device 202 then communicate the conference session code to an area in proximity to itself. The displayed conference session codes at monitor 402 and at transmitted one at reference 404 may be different for the same encrypted session message. The difference is due to the different characteristics of the means-the displayed conference session code needs to be entered by a user to user device 212, while the transmitted conference session code may be received by the user device 212 directly without user intervention).
	But Sinha failed to teach the claim limitation wherein establishing, by the first endpoint device, a communication exchange, via a secure pairing connection, directly with the target endpoint device by exchanging a pairing request and a paring response and establishing an encryption key for the communication exchange.
However, Froelicher teaches the limitation wherein establishing, by the first endpoint device, a communication exchange, via a secure pairing connection, directly with the target endpoint device by exchanging a pairing request and a paring response and establishing an encryption key for the communication exchange (Froelicher, page 1, paragraph 3-4; i.e., [0003] Internet Protocol Security (IPsec) provides transparent security services for IP communications…. The two ends using IPsec for packet transmission may be called IPsec peers. The connection between these two peers may be called an IPsec tunnel or IPsec connection.  [0004] A pair of IPsec peers such as two network nodes or devices perform IKE negotiation to negotiate security protocols, exchange IPsec authentication and encryption keys).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Sinha to substitute share secret information from Froelicher for conference session from Sinha to provides confidentiality
by encrypting the payload and can optionally offer authentication and integrity protection (Froelicher, page 1, paragraph 6).
As to claim 2, Sinha-Froelicher teaches the method as recited in claim 1, wherein connecting to the multimedia conference session includes: 
obtaining, by the first endpoint device from a call control device, a location of a media distribution device for the multimedia conference session (Sinha, page 5, paragraph 47; i.e., [0047] Through the process, because the conference session code is communicated only to an area in proximity to conference device 202, only user devices in the area in proximity to conference device 202 may know the conference session code); 
establishing, by the first endpoint device, a security association with the media distribution device using the location, wherein the security association is provided by the media distribution device to a key management device and includes an extension indicating that the first endpoint device supports transfer of the multimedia conference session (Sinha, page 3, paragraph 34; page 6, paragraph 63; i.e., [0034] conference device 202 receives the encrypted session message and decodes it, and it then generates a conference session code based on the encrypted session message. Conference device 202 knows the algorithm used by the conference server 292 to encrypt the session message ( e.g., through the two parties exchanging the encryption keys), and thus it can decode the session message. After it decodes the session message, it generates a conference session code;  [0063] At reference 602, the conference device generates a conference session code based on an encrypted conference session message received from the conference server. In one embodiment, the encrypted conference session message contains a session identifier identifying a session associated with the conference device, and a cryptographic signature to encrypt the conference session message); and 
obtaining, by the first endpoint device from the key management device, one or more encryption keys for the multimedia conference session and a universally unique identifier associated with the first endpoint device based on the extension (Sinha, page 3, paragraph 33; page 2, paragraph 63; i.e., [0033] When more
than one conference session may be supported at conference device 202 simultaneously, a unique session ID is generated for each conference session to differentiate the sessions. Conference server 292 then encrypts the session ID and generates the conference session message. The encryption is a process of encoding the session ID so that only an authorized party (conference device 202 in this example) may be able to read the session ID. The encryption may add a cryptographic signature to the session ID; [0063] At reference 602, the conference device generates a conference session code based on an encrypted conference session message received from the conference server. In one embodiment, the encrypted conference session message contains a session identifier identifying a session associated with the conference device, and a cryptographic signature to encrypt the conference session message;).
As to claim 5, Sinha-Froelicher teaches the method as recited in claim 1, wherein establishing the secure pairing connection includes enabling a secure short-range wireless communication with the target endpoint device (Sinha, page 4, paragraph 38; i.e., [0038] The area in the proximity of the conference device is often within a radius of a number of feet, where the monitor coupled to the conference device can be seen and heard in a video/audio conference session. The area of proximity may be limited naturally by physical surroundings of a conference device, e.g., within a conference room.  The wireless signal can be sent using any of a variety of protocols such as Wi-Fi, Bluetooth, and/or wireless local area network (WLAN) protocols).
As to claim 6, Sinha-Froelicher teaches the method as recited in claim 1, wherein providing, by the first endpoint device to the target endpoint device via the secure pairing connection, context of the multimedia conference session that includes state information of the multimedia conference session, a universally unique identifier, and one or more encryption keys used by the first endpoint device in the multimedia conference session to enable transfer, and continuation of, the multimedia conference session on the target endpoint device (Sinha, page 1, paragraph 8; page 3, paragraph 33; page 5, paragraph 48; i.e., [0008] Embodiments of the disclosed techniques aim at securely transferring a conference session between a user device and a conference device. With secured information being transferred only to an area in a proximity to the conference device, the embodiments balance the convenience of using the conference device and the need for security of the conference session; [0033] When more than one conference session may be supported at conference device 202 simultaneously, a unique session ID is generated for each conference session to differentiate the sessions. Conference server 292 then encrypts the session ID and generates the conference session message. The encryption is a process of encoding the session ID so that only an authorized party (conference device 202 in this example) may be able to read the session ID. The encryption may add a cryptographic signature to the session ID; [0048]  Once the conference session is completed or even during the conference session is ongoing at conference device 202, user device 212 may halt the conference session transfer and resume the conference session at the user device through directing conference device).
As to claim 7, Sinha-Froelicher teaches the method as recited in claim 6, wherein the one or more encryption keys include one or more of a secure real time protocol (SRTP) master key, an SRTP master salt, a key encryption key, a hop-by-hop key, a roll over counter, a synchronization source identifier for each of the at least one other participant in the multimedia conference session and wherein the multimedia conference session is an end-to-end encrypted and authenticated conferencing session (Sinha, page 3, paragraph 34; i.e., [0034] conference device 202 receives the encrypted session message and decodes it, and it then generates a conference session code based on the encrypted session message. Conference device 202 knows the algorithm used by the conference server 292 to encrypt the session message ( e.g., through the two parties exchanging the encryption keys), and thus it can decode the session message. After it decodes the session message, it generates a conference session code).
As to claim 8, Sinha-Froelicher teaches the method as recited in claim 1, wherein providing, by the first endpoint device to a call control device, location information of the target endpoint device based on the multimedia conference session being transferred for the participant to the target endpoint device (Sinha, page 3, paragraph 28; i.e., [0028] In one embodiment, a conference session is initiated between user devices 212 and 214 as illustrated at reference 222. This transfer is feasible when user device 212 is in an area in proximity to conference device 202;).
As to claim 9, Sinha-Froelicher teaches the method as recited in claim 1, wherein providing, by the first endpoint device to the target endpoint device, an update about the multimedia conference session while the multimedia conference session is being transferred to the target endpoint device (Sinha, page 4, paragraph 37;page 6, paragraph 63;  i.e., [0037] Also, the conference session code may be updated at regular intervals where these intervals may be short time intervals ( e.g., a few seconds). For example, each conference session code may be generated after the short time interval and be based on the received encrypted session message and a timestamp of the current time of updating; [0063] Note the encrypted conference
session message is updated after a period of time ( e.g., once a day/week) or occurrence of an event ( e.g., reboot of the conference device)).
As to claim 10, Sinha-Froelicher teaches the method as recited in claim 9, wherein the update includes one or more of a change in the at least one other participant of the multimedia conference session and a security information related change (Sinha, page 3, paragraph 33; page 4, paragraph 37; i.e., [0033] When more than one conference session may be supported at conference device 202 simultaneously, a unique session ID is generated for each conference session to differentiate the sessions. Conference server 292 then encrypts the session ID and generates the conference session message. The encryption is a process of encoding the session ID so that only an authorized party (conference device 202 in this example) may be able to read the session ID. The encryption may add a cryptographic signature to the session ID; [0037] Also, the conference session code may be updated at regular intervals where these intervals may be short time intervals ( e.g., a few seconds). For example, each conference session code may be generated after the short time interval and be based on the received encrypted session message and a timestamp of the current time of updating).

Claim(s) 16-19 & 21-24 is/are directed to an apparatus and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 1-2, 4.  Therefore, claim(s) 16-19 & 21-24 is/are also rejected for similar reasons set forth in claim(s) 1-2, 4.




Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha, U.S. Pub/Patent No. 2015/0349971 A1 in view of Froelicher, U.S. Patent/Pub. No. 2017/0126645 A1, and further in view of Acharya U.S. Patent/Pub. No. 2006/0026288 A1.
As to claim 3, Sinha-Froelicher teaches the method as recited in claim 1, wherein determining whether to transfer the multimedia conference session includes: 
detecting, by the first endpoint device, the one or more second endpoint devices that includes at least two second endpoint devices that are within the predetermined location proximity to the first endpoint device (Sinha, figure 1; page 5, paragraph 47-48; i.e., [0047] Through the process, because the conference session code is communicated only to an area in proximity to conference device 202, only user devices in the area in proximity to conference device 202 may know the conference session code. In addition, because the conference session code may be updated after a short time interval, the user devices have to be in the area in proximity at the particular time. A user device moved outside of the area cannot use an old conference session code to gain access to conference device 202, thus a conference device serves only user devices presently in the area in proximity to the conference device and it offers both security and convenience to the user devices; [0048] Once the conference session is completed or even during the conference session is ongoing at conference device 202, user device 212 may halt the conference session transfer and resume the conference session at the user device through directing conference device 202 to disable its audio/video function relating to the conference session and enable the user device's audio/video session. After the conference session is removed from conference device 202, another user device in the area in proximity to the conference device may transfer its session to the conference device);  
obtaining, by the first endpoint device, a selection of the target endpoint device for transferring the multimedia conference session from the list displayed on the first endpoint device (Sinha, page 3, paragraph 29; i.e., [0028] In one embodiment, a conference session is initiated between user devices 212 and 214 as illustrated at reference 222. This transfer is feasible when user device 212 is in an area in proximity to conference device 202; [0029] Thus, a user may initiate or participate in the conference on-the-fly (i.e., in real-time), which greatly increases the flexibility of conferencing. In addition, with the capability of transferring the conference session to a conference device, the conference session can take advantage of a dedicated conferencing resource (i.e., conference device(s))).
But Sinha-Froelicher failed to teach the claim limitation wherein displaying, on the first endpoint device, a list of the at least two second endpoint devices detected in the predetermined location proximity.
However, Acharya teaches the limitation wherein displaying, on the first endpoint device, a list of the at least two second endpoint devices detected in the predetermined location proximity (Acharya, page 7, paragraph 56; i.e., [0056] In one embodiment, the initiating user's device is also selected from a list stored on the portable device 30.  This list could either be a static list that is stored on the
portable device 30 that contains a list of devices that are typically within the vicinity of the initiating user. Alternatively, the list could be determined dynamically using known service discovery mechanisms that identify devices that are currently within the vicinity of the initiating user, i.e. within the vicinity of the portable device 30.).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Sinha-Froelicher to substitute portable devices from Acharya for conference devices from Sinha-Froelicher to provides a registration function that allows users to upload their current locations for use by proxy servers (Acharya, page 1, paragraph 3).
As to claim 4, Sinha-Froelicher-Acharya teaches the method as recited in claim 3, wherein obtaining, by the first endpoint device, an authorization from the participant, to transfer the multimedia conference session to the target endpoint device (Sinha, page 3, paragraph 33; i.e., [0033] When more than one conference session may be supported at conference device 202 simultaneously, a unique session ID is generated for each conference session to differentiate the sessions. Conference server 292 then encrypts the session ID and generates the conference session message. The encryption is a process of encoding the session ID so that only an authorized party (conference device 202 in this example) may be able to read the session ID. The encryption may add a cryptographic signature to the session ID).



Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha, U.S. Pub/Patent No. 2015/0349971 A1 in view of Froelicher, U.S. Patent/Pub. No. 2017/0126645 A1, and further in view of Goldstein U.S. Patent/Pub. No. 2017/0215011 A1.
As to claim 26, Sinha-Froelicher teaches the method as recited in claim 1.  But Sinha-Froelicher failed to teach the claim limitation wherein using an out-of-band channel to check credibility of a wireless connection for the secure pairing connection, wherein the out-of-band channel is one of an acoustic channel, a visual channel, or a tactile channel.  
However, Goldstein teaches the limitation wherein using an out-of-band channel to check credibility of a wireless connection for the secure pairing connection, wherein the out-of-band channel is one of an acoustic channel, a visual channel, or a tactile channel (Goldstein, page 8, paragraph 99; i.e., [0099] can process
a number of acoustic channels, provide for hearing loss correction and prevention, process sensor data, convert signals to and from digital and analog and perform appropriate filtering).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Sinha-Froelicher to substitute portion of components from Goldstein for transferred data from Sinha-Froelicher to efficiently storing and transmitting or receiving information among such devices (Goldstein, page 1, paragraph 2).


Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha, U.S. Pub/Patent No. 2015/0349971 A1 in view of Froelicher, U.S. Patent/Pub. No. 2017/0126645 A1, and further in view of Shaffer, U.S. Patent/Pub. No. 7,003,086 B1.
As to claim 27, Sinha-Froelicher teaches the method as recited in claim 1.  But Sinha failed to teach the claim limitation wherein establishing he encryption key used in the communication exchange between the first endpoint device and the target endpoint device includes establishing a short-term key to be exchanged between the first endpoint device and the target endpoint device or generating a symmetric key for information exchange in the communication exchange, and further comprising: providing, by the first endpoint device to the target endpoint device, via the communication exchange , update information about the multimedia conference session while the multimedia conference session is being transferred to the target endpoint device, wherein the update information includes a change in the at least one other participant of the multimedia conference session.  
However, Lee teaches the limitation wherein providing, by the first endpoint device to the target endpoint device, via the communication exchange , update information about the multimedia conference session while the multimedia conference session is being transferred to the target endpoint device, wherein the update information includes a change in the at least one other participant of the multimedia conference session (Shaffer, col 2, lines 25-30; i.e., If the number of participants in the original conference call changes, the media gateway determines which conference call may be transferred.).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Sinha to substitute telecommunication signals from Shaffer for conference session from Sinha to provide communication systems that efficiently utilize processors when multiple conference calls occur (Shaffer, col 1, lines 20-30).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 16-19, 21-24 & 26-27 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “establishing, by the first endpoint device, a communication exchange, via a secure pairing connection, directly with the target endpoint device by exchanging a pairing request and a paring response and establishing an encryption key for the communication exchange” (see Applicant’s response, 8/17/22, page 13-14).  It is evident from the detailed mappings found in the above rejection(s) that Froelicher disclosed this functionality (see Froelicher, page 1, paragraph 3-4).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for “establishing, by the first endpoint device, a communication exchange, via a secure pairing connection, directly with the target endpoint device by exchanging a pairing request and a paring response and establishing an encryption key for the communication exchange” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.

Listing of Relevant Arts
Ruppin, U.S. Patent/Pub. No. US 20210152529 A1 discloses two nodes and exchange of the key encryption.
Lee, U.S. Patent/Pub. No. US 20080175190 A1 discloses multi-node and exchange the encryption key.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449